397 U.S. 98 (1970)
NEW YORK FEED CO., INC., ET AL.
v.
LEARY ET AL.
No. 992.
Supreme Court of United States.
Decided February 27, 1970[*]
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK.
Herald Price Fahringer for appellants in No. 992. Ralph J. Schwarz, Jr., and Albert B. Gerber for appellants in No. 998.
J. Lee Rankin and Stanley Buchsbaum for appellee Leary in both cases, and Frank S. Hogan, pro se, and Michael R. Juviler for appellee Hogan in both cases. Louis J. Lefkowitz, Attorney General of New York, pro se, Samuel A. Hirshowitz, First Assistant Attorney General, and Charles A. La Torella, Jr., Assistant Attorney General, filed a motion to dismiss or affirm for the Attorney General of New York.
PER CURIAM.
The motions to affirm are granted and the judgments are affirmed.
MR. JUSTICE DOUGLAS is of the opinion that probable jurisdiction should be noted and the cases set for oral argument.
NOTES
[*]  Together with No. 998, Milky Way Productions, Inc., et al. v. Leary et al., also on appeal from the same court.